TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00857-CV



          Gold & Silver Buyers, Inc. and Graymeiren Holdings, LLC, Appellants

                                               v.

                               SCI Parmer Fund, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-GN-13-002231, HONORABLE TIM SULAK, JUDGE PRESIDING



                              MEMORANDUM OPINION


       Appellants Gold & Silver Buyers, Inc. and Graymeiren Holdings, LLC have filed an

unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).



                                    _____________________________________________

                                    J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: March 21, 2014